IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FIFTH DISTRICT

                                                  NOT FINAL UNTIL TIME EXPIRES TO
                                                  FILE MOTION FOR REHEARING AND
                                                  DISPOSITION THEREOF IF FILED


GREGORY COTHRON,

              Appellant,

 v.                                                       Case No. 5D16-3973

STATE OF FLORIDA,

              Appellee.

________________________________/

Opinion filed April 7, 2017

3.850 Appeal from the Circuit Court
for Putnam County,
Scott C. Dupont, Judge.

Gregory Cothron, Sneads, pro se.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Allison Leigh Morris,
Assistant Attorney General, Daytona
Beach, for Appellee.

PER CURIAM.

       Gregory Cothron appeals the summary denial of his motion for postconviction relief

filed under Florida Rule of Criminal Procedure 3.850. We affirm without comment the

denial of postconviction relief except on ground three.

       Cothron’s claim three is insufficiently pled, but he should be allowed an opportunity

to amend. See Fla. R. Crim. P. 3.850(f)(3). On remand, Cothron shall be given an

opportunity to amend ground three within sixty days as authorized by the rule.
     AFFIRMED in part; REVERSED in part; REMANDED for further proceedings.


ORFINGER and WALLIS, JJ., and JACOBUS, B.W., Senior Judge, concur.




                                      2